[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 09-15175                ELEVENTH CIRCUIT
                                                             MARCH 25, 2010
                          Non-Argument Calendar
                                                               JOHN LEY
                        ________________________
                                                                CLERK

                     D.C. Docket No. 06-22748-CV-UU

SYLVIA BAPTE, Individually and as personal representative
of the Estate of Christiane Bapte, deceased,
STEPHANIE ISABELLE BAPTE,
MARYVONNE BAPTE,

                                                      Plaintiffs-Appellants,

                                   versus

WEST CARIBBEAN AIRWAYS, a Colombian corporation,
NEWVAC CORPORATION, a Florida corporation,
GO 2 GALAXY, INC., a Florida corporation,

                                                      Defendants-Appellees.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________
                              (March 25, 2010)

Before TJOFLAT, WILSON and COX, Circuit Judges.

PER CURIAM:
         In August 2005, while en route from Panama to Martinique, West Caribbean

Airlines, S.A. Flight 708 crashed in Venezuela, killing all passengers and crew on

board.     Representatives of the passengers filed several lawsuits, which were

consolidated in the United States District Court for the Southern District of Florida.

They asserted wrongful death and strict liability claims against Defendants West

Caribean Airlines, Newvac Corporation, Go 2 Galaxy, Inc., and Jacque Cimieter

pursuant to 28 U.S.C. § 1369. In addition, representatives of the crew members

brought products liability lawsuits against manufacturers of the airplane and

negligence suits against Newvac in the same district court. The crew cases were

consolidated with one another, but were not consolidated with the passenger cases.

         In November 2007, the district court dismissed the passenger cases on forum

non conveniens grounds, and the passengers’ representatives appealed. We affirmed

the district court’s order dismissing the cases in Pierre-Louis v. Newvac Corp., 584

F.3d 1052 (11th Cir. 2009). In May 2009, while the appeal of the dismissal was still

pending, the district court denied a motion to dismiss the crew cases on forum non

conveniens grounds. Believing that the denial of the motion to dismiss the crew cases

changed the circumstances surrounding the prior dismissal of the passenger cases, the

representatives of the passengers filed a motion for relief from judgment with the

district court. See Fed. R. Civ. P. 60(b).

                                             2
      The district court issued an order on the Rule 60(b) motion while the appeal of

its dismissal of the passenger cases was still pending. It held that due to the pendency

of the appeal, it lacked jurisdiction to rule on the motion for relief from judgment.

(R.19-251 at 1.) Even so, the court addressed the merits of the motion and wrote “to

advise the parties and the Eleventh Circuit Court of Appeals that if this Court had

jurisdiction, it would deny the Motion.” (Id.) The court explained that “[t]he Motion

is based on no just or equitable reason which warrants relief” (id. at 2), and its order

denying the motion to dismiss the crew cases on forum non conveniens grounds did

not mean that the continued application of its order dismissing the passenger cases

was no longer equitable. (Id. at 4.)

      After review of the record, we conclude that the district court erred in holding

it lacked jurisdiction to consider the motion. We have held that a district court retains

jurisdiction to consider a Rule 60(b) motion for relief from judgment even after an

appeal of the judgment from which relief is sought has been noticed. See Parrott v.

Wilson, 707 F.2d 1262, 1266-67 n.8 (11th Cir. 1983) (citing Lairsey v. Advance

Abrasives Co., 542 F.2d 928, 930 (5th Cir. 1976); Ferell v. Trailmobile, Inc., 223

F.2d 697, 698-99 (5th Cir. 1955)). Nevertheless, because the motion does not assert

adequate grounds for relief from judgment, we conclude that the erroneous

jurisdictional ruling was harmless, and we affirm the denial of relief.

                                           3
      The passengers’ representatives argue that the denial of the motion to dismiss

the crew cases created an automatic right, under 28 U.S.C. § 1369, for the passengers

to intervene in the crew cases. They argue that the denial established the Southern

District of Florida as the appropriate forum for resolving any claim arising out of the

crash of Flight 708 and constituted changed circumstances justifying relief under

Rule 60(b)(5) and/or (6). We agree, however, with the district court’s well-reasoned

analysis on page four of its order explaining that 28 U.S.C. § 1369 merely provides

the court with jurisdiction over all claims arising out of the disaster and that it

exercised that jurisdiction when it applied the doctrine of forum non conveniens to

dismiss the passenger cases. (R.19-251 at 4.) We agree that its denial of a motion to

dismiss the crew cases on forum non conveniens grounds did not make continued

application of its dismissal of the passenger cases inequitable. (Id.)

      The district court had jurisdiction to consider the Rule 60(b) motion, but the

motion did not assert appropriate grounds for relief from judgment. Therefore, we

vacate denial of the motion for want of jurisdiction, and amend the order to deny the

motion on the merits. We affirm the order as amended.

      ORDER AMENDED AND AFFIRMED.




                                          4